¥2S-/r
                                ELECTRONIC RECORD




COA #     05-14-00648-CR                         OFFENSE:        22.021


           Osvaldo Leija-Balderas v. The State
STYLE:     ofTexas                               COUNTY:         Dallas

COA DISPOSITION:       MODIFY                    TRIAL COURT: 363rd Judicial District Court


DATE: 03/27/2015                  Publish: NO    TC CASE #:      F-1332837-W




                        IN THE COURT OF CRIMINAL APPEALS


         Osvaldo Leija-Balderas v. The State
STYLE:   ofTexas                                      CCA#:
                                                                      HZJ-/S
          PRO 5E                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         !&?(&&!>                                     JUDGE:

DATE:     D$/xL l?Oir                                 SIGNED:                          PC:

JUDGE:    f>QA (MAusO^-,                              PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD